Grey, V. C.
This case turns almost wholly upon the question of fact involved in the denials of 'the defendant company, by which it insists that it has not so conducted its business as to create the annoying noises and offensive odors described in the bill, and that the complainants’ hotel rooms facing the defendant company’s glass-house have not, because of those odors and noises, become substantially untenantable.
A number of guests who were staying at Haddon Hall during the whole period of the defendant company’s operations came upon the stand as witnesses. Their* testimony is substantially unanimous as to the frequency and offensiveness of all the annoying noises and odors of which complaint is made. Other persons who were familiar with the premises, both before and at the time of the defendant company’s operations, confirm and support these statements of those disinterested persons who occupied rooms in the complainants’ hotel, which faced the defendant company’s works.
Several theories were advanced, and, to some extent, supported by testimony, to show that the defendant’s plant, as used, could not have produced such noises and odors as are the subject-matter of complaint. But theories and conjectures go but a small way to refute facts of actual happening, proven by those who suffered from the incidents narrated.
Attempts were also made to show that the noises complained of might have emanated from other sources than the defendant’s glass-house, but the testimony clearly proves that the noises *623created by the operation of the defendant company’s glass-works were distinctly different from any other in that neighborhood, and also distinctly and aggressively offensive to the comfort of persons who might, either for recreation, rest or recovery of health, occupy rooms in a hotel, located, as the complainants’ is, with relation to defendant’s glass-works.
Some objections'were taken to the admission of certain parts of the testimony. The proofs submitted, irrespective of the evidence objected to, were, in my view, amply sufficient to establish, as a fact, that, from the time of the beginning of the operation of the defendant company’s glass-works, in July, 1899, until it ceased operations, about the middle of August, 1899, such loud and frequently-repeated noises proceeded from the puffing of exhaust steam, and from the roaring of the blower or forced draft of the oil furnace, an.d from the use of metal implements of manufacture, and such offensive and permeating odors and smoke were caused by the imperfect combustion of oil, all on the defendant company’s property, that the rooms and porches on that side of the complainants’ hotel which faced the defendant’s glass-house were thereby made so uncomfortable as to be substantially untenantable by guests of the hotel.
This clearly constitutes a private nuisance, which operates as a continuous injury to the complainants in the lawful enjoyment of their hotel property, which they are entitled to have abated.
The proofs show that the defendant company has become a bankrupt, and that its property has been sold from it, and that the buildings have been demolished and taken away.
In view of the strenuous litigation which has been made, both before and since the failure of the defendant company, and the demolition of its building, insisting upon its right to operate its works in the manner described in the complainants’ bill, it seems to me that the complainants are entitled, as against the defendant company, and those representing it, to have protection against the injuries clearly shown, and which the defendant insists the complainants must bear.
A decree will be advised according to the views above expressed.